DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,10,17,20 in the submission filed 6/30/2022 are acknowledged and accepted.
New Claim 21 is acknowledged and accepted because the subject matter of the claim is similar to the originally filed claims.
The amendments to the Abstract are acknowledged and accepted. 
In view of the amendments to the Claims, and Abstract, objection to Claims, and Abstract and rejection under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-21. 
Response to Arguments
Applicant's arguments (Remarks, filed 6/30/2022) have been considered, but, respectfully, are not found persuasive. Applicant argues the following:
Re: Claims 1,10,17
a)	Applicant amends the independent claims at least in part as confirmed during the interview to necessitate further search. For instance, Applicant respectfully submits that Karafin does not anticipate at least the limitations recited in amended claims 1, 10,17.
	Karafin teaches eyeline reference (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference) to a performer (viewer 434, fig 4B)   on a set (holographic object volume 160 and viewing volume 130, fig 1, venue acts as a setting for a performance, p27, lines 1-3). The venue acts as a setting for a performance, (p27, lines 1-3), and hence as the viewer is located within the performance setting, the viewer is interpreted to be an actor or performer. The viewer 434 is able to see the holo object 422 and hence the viewer has an eyeline reference. Hence prior art Karafin still teaches the limitations of the amended Claim. 
	In view of the above arguments the rejection of Claims 1,10,17 is upheld.
b)	the rejection of the dependent claims is also believed to be obviated for analogous reasons as base claims.
Dependent claims are also not patentable for at least the same reasons as base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,8,10-12,16-19,21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karafin et al (US 2020/0363636 A1, of record).
Regarding Claim 1, Karafin teaches (fig 1,4B, 5A,5B, 9, embodiment of fig 4B is being used and fig 1 is used for support for fig 4B) a method (method 900 for displaying performance content to viewers in a venue, p210, lines 1-7), comprising: 
	identifying a first computer generated object (content for generating holographic object 120, p32, lines 1-3, fig 1, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B) for which to provide an eyeline reference  (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference) to a first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines) acting (venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) on a set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); 
	providing the eyeline reference (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference, the viewer 434 is able to see the holo object 422 and hence the viewer has an eyeline reference)  to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer)  generating a first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B)  using a first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5), 
	wherein the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B , LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 430, fig 4B, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer), to be located at a designated physical position (location of the holographic object 120 or 422, potential location of holographic objects,  p39, lines 1-2)  for the computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); and 
	capturing one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) of the performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer)  using an image capture device (tracking system 580, camera, p114, lines 1-2) with a field of view (tracking system 580 is configured to determine the position and characteristics of the viewer in the target area and captures images of light from target area, p115, lines 1-3, p117, lines 1-3, hence the field of view is the target area with the viewer and the area where the holographic object needs to be projected to) that encompasses both the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer)  and the designated physical position (location of the holographic object 120, fig 1 or object 422,fig 4B, potential location of holographic objects,  p39, lines 1-2)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) depict the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) and do not depict the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 416 projects holographic object 422, p90, last 7 lines, fig 4B), (the tracking system 580 captures only the target area with the viewer and does not capture the holographic object in it) and 
	wherein the first computer generated object (content for generating holographic object 120, p32, lines 1-3, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  is added to the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) after the capturing (computer generated imagery is used to augment the sensory data from the light field recording assembly. The processing engine of the LF generation system 554 combines the recorded sensory information, synthetic data and encodes the information as holographic content p176, lines 1-6).  
Regarding Claim 2, Karafin teaches the method of claim 1, 
	further comprising: 
	receiving a first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4) for the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	a second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position, cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known) for the image capture device (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts a s a setting for a performance, p27, lines 1-3), and 
	a third physical location (reference point of display surface, p123, lines 1-5)  for the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 8-12 , LF display system 500’s  display module 512, p106, lines 1-5) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4), the second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position (cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known), and the third physical location (reference point of display surface, p123, lines 1-5) .
Regarding Claim 3, Karafin teaches the method of claim 2, 
	further comprising: 
	identifying one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) for display of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) and 
	wherein the holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B), to have the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10).  
Regarding Claim 8, Karafin teaches the method of claim 1. 
	further comprising: 
	generating a second holographic projection (holographic object 420, p90, lines 1-5, fig 4B, first projection being 422) of a second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B)  for a second performer (viewer 430, p90, lines 8-12, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434 being the first performer) using a second holographic display (LF display module 414, p90, lines 8-12, LF display module 416 being the first display), 
	wherein the field of view (viewing volume, p90, lines 1-8) further encompasses the second performer (viewer 430, p90, lines 8-12, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7)  and a second physical position (position of the holographic object 420) relating to the second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B).
	wherein the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11, tracking module 526 determines position of one or more viewers within target area, p123, lines 1-20) depict the second performer (viewer 430, p90, lines 8-12) and do not depict the second holographic projection (holographic object 420, p90, lines 1-5, fig 4B), (the tracking system 580 captures only the target area with the viewers and does not capture the holographic object in it).
Regarding Claim 10, Karafin teaches (fig 1,4B, 5A,5B, 9, embodiment of fig 4B is being used and fig 1 is used for support for fig 4B) a system (LF display system 402, p89, lines 1-3, LF display system 500, p106, lines 1-4 with LF display assembly 510 which has LF display module 110), comprising: 
a processor (processor, p223, lines 1-7, p224, lines 1-11, p83, lines 11-12); 
a memory (data store 522, p120, lines 1-15, p224, lines 1-11) storing a program (computer program, p224), which, when executed on the processor (processor, p223, lines 1-7, p224, lines 1-11, p83, lines 11-12), performs an operation (operation, p224, lines 1-2), 
the operation comprising: 
identifying a first computer generated object (content for generating holographic object 120, p32, lines 1-3, fig 1, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B) for which to provide an eyeline reference  (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference)  to a first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or  performer) acting (venue acts as a setting for a performance, p27, lines 1-3; Hence as the viewer is located within the performance setting, the viewer is an actor) on a set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); 
	providing the eyeline reference(eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference)   to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer)  by generating a first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B)  using a first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5), 
	wherein the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B , LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 430, fig 4B), to be located at a  designated physical position (location of the holographic object 120 or 422, potential location of holographic objects,  p39, lines 1-2)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3) for the computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B); and 
	capturing one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) of the performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  using an image capture device (tracking system 580, camera, p114, lines 1-2) with a field of view (tracking system 580 is configured to determine the position and characteristics of the viewer in the target area and captures images of light from target area, p115, lines 1-3, p117, lines 1-3, hence the field of view is the target area with the viewer and the area where the holographic object needs to be projected to) that encompasses both the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B,)  and the designated physical position (location of the holographic object 120, fig 1 or object 422,fig 4B, potential location of holographic objects,  p39, lines 1-2)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) depict the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B) and do not depict the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 416 projects holographic object 422, p90, last 7 lines, fig 4B), (the tracking system 580 captures only the target area with the viewer and does not capture the holographic object in it) and 
	wherein the first computer generated object (content for generating holographic object 120, p32, lines 1-3, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  is added to the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) after the capturing (computer generated imagery is used to augment the sensory data from the light field recording assembly. The processing engine of the LF generation system 554 combines the recorded sensory information, synthetic data and encodes the information as holographic content p176, lines 1-6).  
Regarding Claim 11, Karafin teaches the system of claim 10, the operation further comprising: 
receiving a first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4) for the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	a second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position, cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known) for the image capture device (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts a s a setting for a performance, p27, lines 1-3), and 
	a third physical location (reference point of display surface, p123, lines 1-5)  for the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 8-12 , LF display system 500’s  display module 512, p106, lines 1-5) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4), the second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position (cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known), and the third physical location (reference point of display surface, p123, lines 1-5) .
Regarding Claim 12, Karafin teaches system of claim 11, the operation further comprising: 25ATTORNEY DOCKET NO.: DISN/0446US (111885) 
identifying one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) for display of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) and 
	wherein the holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B), to have the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10).  
Regarding Claim 16, Karafin teaches system of claim 10, the operation further comprising: 
generating a second holographic projection (holographic object 420, p90, lines 1-5, fig 4B, first projection being 422) of a second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B)  for a second performer (viewer 430, p90, lines 8-12, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434 being the first performer) using a second holographic display (LF display module 414, p90, lines 8-12, LF display module 416 being the first display), 
	wherein the field of view (viewing volume, p90, lines 1-8) further encompasses the second performer (viewer 430, p90, lines 8-12, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7)  and a second physical position (position of the holographic object 420) relating to the second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B).
	wherein the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11, tracking module 526 determines position of one or more viewers within target area, p123, lines 1-20) depict the second performer (viewer 430, p90, lines 8-12) and do not depict the second holographic projection (holographic object 420, p90, lines 1-5, fig 4B), (the tracking system 580 captures only the target area with the viewers and does not capture the holographic object in it).	
Regarding Claim 17, Karafin teaches a non-transitory computer program product (computer program is stored in a non-transitory, tangible computer readable storage medium, p224, lines 1-12), the computer program product comprising: 
	a computer-readable storage medium (tangible computer readable storage medium, p224, lines 1-12) having computer-readable program code (computer program, p224, lines 1-12) embodied therewith, the computer-readable program code (computer program, p224, lines 1-12) executable by one or more computer processors (single or multiple processors, p224, lines 1-12) to perform an operation (operation, p224, lines 1-2), the operation comprising: 
identifying a first computer generated object (content for generating holographic object 120, p32, lines 1-3, fig 1, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B) for which to provide an eyeline reference  (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference)   to a first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines, venue acts as a setting for a performance, p27, lines 1-3,  hence as the viewer is located within the performance setting, the viewer is an actor or performer) acting  on a set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); 
	providing the eyeline reference (eye-line-guideline, p55, lines 7-10, In fig 4B, line formed by viewer 434 and holo object 422 intersects the display surface and hence there is an eye-line guideline or reference)   to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer 434, p90, last 7 lines) by generating a first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B)  using a first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5), 
	wherein the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B , LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 430, fig 4B), to be located at a designated physical position (location of the holographic object 120 or 422, potential location of holographic objects,  p39, lines 1-2)  for the computer generated object (content for generating holographic object 120, p32, lines 1-3 or object 422, p90, last 7 lines, fig 4B) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3); and 
	capturing one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) of the performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  using an image capture device (tracking system 580, camera, p114, lines 1-2) with a field of view (tracking system 580 is configured to determine the position and characteristics of the viewer in the target area and captures images of light from target area, p115, lines 1-3, p117, lines 1-3, hence the field of view is the target area with the viewer and the area where the holographic object needs to be projected to) that encompasses both the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  and the designated physical position (location of the holographic object 120, fig 1 or object 422,fig 4B, potential location of holographic objects,  p39, lines 1-2)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) depict the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B) and do not depict the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 416 projects holographic object 422, p90, last 7 lines, fig 4B), (the tracking system 580 captures only the target area with the viewer and does not capture the holographic object in it) and 
	wherein the first computer generated object (content for generating holographic object 120, p32, lines 1-3, and holographic object 422, p90, last 7 lines, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  is added to the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) after the capturing (computer generated imagery is used to augment the sensory data from the light field recording assembly. The processing engine of the LF generation system 554 combines the recorded sensory information, synthetic data and encodes the information as holographic content p176, lines 1-6).  
Regarding Claim 18, Karafin teaches non-transitory computer program product of claim 17, 
	the operation further comprising: 
	receiving a first physical location (tracking module 526 determines a position of viewer within target area, p123, lines 1-4) for the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B)  on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	a second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position, cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known) for the image capture device (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), and 
	a third physical location (reference point of display surface, p123, lines 1-5)  for the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 8-12 , LF display system 500’s  display module 512, p106, lines 1-5) on the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts as a setting for a performance, p27, lines 1-3), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the first physical location (tracking module 526  determines a position of viewer within target area, p123, lines 1-4), the second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position (cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known), and the third physical location (reference point of display surface, p123, lines 1-5) .
Regarding Claim 19, Karafin teaches non-transitory computer program product of claim 18, 
	the operation further comprising: 27ATTORNEY DOCKET NO.: DISN/0446US (111885) 
	DISNEY REF. NO.: 19-DIS-336-STUDIO-US-UTL identifying one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) for display of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7), 
	wherein generating the first holographic projection (holographic object 120, p32, lines 1-3) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) is based on the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10) and 
	wherein the holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5) is configured to make the first holographic projection (holographic object 120, p32, lines 1-3, LF display module 110 projects a holographic image, p32, lines 15-18, fig 1, LF display module 416 projects holographic object 422, p90, lines last 7 lines, fig 4B) of the first computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)  appear, to the first performer (viewer 140, p32, lines 1-3, a viewer is a person in a location that can view the holographic content at a venue, p27, lines 12-15, viewer is a part of an event, p175, lines 1-7, viewer 434, fig 4B), to have the one or more physical dimensions (dimensions of the viewing volume 130 within which holographic object 120 is fully visible, p135, lines 1-10).  
Regarding Claim 21, Karafin teaches the method of claim 1, 
	wherein the set (holographic object volume 160 and viewing volume 130, cont p33, pg 3, lines 4-10, p34, lines 1-10, p35, lines 1-7, venue acts a s a setting for a performance, p27, lines 1-3) does not include any stand-in object (stand-in object is interpreted as a computer generated projected object already present on the set) representing the computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6) (the set can have dynamic generation of holographic content, p144, lines 1-33 and hence there need not be any stand-in object, the dynamic holographic content changes, for example Golden Gate bridge being projected before a performance, an advertisement after the performance, p144, lines 10-33), and wherein the computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6)   is added (computer generated imagery is used to augment the sensory data from the light field recording assembly. The processing engine of the LF generation system 554 combines the recorded sensory information, synthetic data and encodes the information as holographic content p176, lines 1-6) without removing (the set can have dynamic generation of holographic content, p144, lines 1-33 and hence there need not be any stand-in object which needs to be removed, the dynamic holographic content changes, for example Golden Gate bridge being projected before a performance, an advertisement after the performance, p144, lines 10-33), from the captured one or more images (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11), any stand-in object representing the computer generated object (content for generating holographic object 120, p32, lines 1-3, or object 422, fig 4B, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al (US 2020/0363636 A1, of record) in view of Kubota et al (US 2020/0012097 A1, of record).
Regarding Claim 4, Karafin teaches the method of claim 2, 
	further comprising: 
	determining, based on the second physical location (tracking module 526 uses time of flight and/or structured light depth determination techniques to determine position, cont p123, pg 14, lines 7-12, this indicates that the distance of the tracking module from the target is used in the calculation and hence the location of the tracking module is known), and the third physical location (reference point of display surface, p123, lines 1-5), 
	that the first holographic display (LF display module 110, p31, lines 1-3, LF display module 416, p90, lines 1-12, last 7 lines, fig 4B, LF display system 500’s  display module 512, p106, lines 1-5) is visible to the image capture device (camera of tracking system 580 captures images of the light, p117, lines 1-3, a LF generation system 554 records energy data of the event, p175, lines 1-11).
	However, Karafin does not teach
	and in response providing an alert.  
	Karafin and Kubota are related as detection of an object by image capture device used with displays.
	Kubota teaches (fig 1,4)
	detection (detection by alert target detection sensor 21, p40, lines 1-6, camera, p40) of a target object (foreground of a driver, radar, p40, lines 1-6) and in response providing an alert (transmits information based on sensed result, outputs information of content, position as a recognition result, p40, lines 1-12, in other words alerts driver or pedestrian, p2, lines 1-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Kubota such that in response providing an alert for the purposes of utilizing a known technique which works to alert a driver/viewer of the presence of an object (p40, last 4 lines).

Claims 5-7,13-15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al (US 2020/0363636 A1, of record) in view of Gasking et al (US 2020/0117137 A1, of record).
Regarding Claim 5, Karafin teaches the method of claim 1.
	However, Karafin does not teach 
	further comprising: 
	determining that the image capture device is planned to move along a first path during the capturing; and 
	calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, 
	wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path.  
	Karafin and Gasking are related as holographic display and image capture devices.
	Gasking teaches (fig 7),
	further comprising: 
	determining that the image capture device (camera of user device 140), p35, lines 1-8) is planned to move along a first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740), during the capturing; and 
	calculating a second path (target device 130 is moving along a second path indicated by motion vector 730) for the first holographic display (target device 130, p39, lines 2-6), based on the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vectors) and a physical location of the first performer (user 142, p40, lines 1-4), 
	wherein the first holographic display (target device 130, p39, lines 2-6) comprises a movement apparatus (apparatus is a target user 132 in whose coat pocket the target device 130 is placed, p39, lines 1-6) used to move the first holographic display (target device 130, p39, lines 2-6) along the second path.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Gasking such that further comprising determining that the image capture device is planned to move along a first path during the capturing; and calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path for the purpose of utilizing improved technologies for special purpose machines that facilitate computer generated imagery (p2, lines 1-10).
Regarding Claim 6, Karafin-Gasking teaches the method of claim 5, 
	wherein the second path (target device 130 is moving along a second path indicated by motion vector 730, Gasking) is calculated such that the image capture device (camera of user device 140, p35, lines 1-8) does not capture (whether the target device is within the field of view of the camera of user device 140  depends on the relative movement between the target device 130 and user device 140, p40, lines 14-19)the first holographic display (target device 130, p39, lines 2-6) 
	while the image capture device (camera of user device 140, p35, lines 1-8) moves along the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740) (the relative movement of 130 and 140 can result in the camera of device 140 not capturing the target device 130).  
Regarding Claim 7, Karafin-Gasking teaches the method of claim 6, 
	wherein the second path (target device 130 is moving along a second path indicated by motion vector 730, Gasking) is further calculated such that the first holographic projection (holograms 610,620 composited into live video captured by user device 140, p36, lines 1-10, Gasking) remains visible to the first performer (user 142, p40, lines 1-4) 
	while the image capture device (camera of user device 140, p35, lines 1-8) moves along the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740).  
Regarding Claim 13, Karafin teaches system of claim 10.
	However, Karafin does not teach 
	the operation further comprising: 
	determining that the image capture device is planned to move along a first path during the capturing; and 
	calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, 
	wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path.  
	Karafin and Gasking are related as holographic display and image capture devices.
	Gasking teaches (fig 7),
	the operation further comprising: 
	determining that the image capture device (camera of user device 140), p35, lines 1-8) is planned to move along a first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740), during the capturing; and 
	calculating a second path (target device 130 is moving along a second path indicated by motion vector 730) for the first holographic display (target device 130, p39, lines 2-6), based on the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vectors) and a physical location of the first performer (user 142, p40, lines 1-4), 
	wherein the first holographic display (target device 130, p39, lines 2-6) comprises a movement apparatus (apparatus is a target user 132 in whose coat pocket the target device 130 is placed, p39, lines 1-6) used to move the first holographic display (target device 130, p39, lines 2-6) along the second path.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Gasking such that further comprising determining that the image capture device is planned to move along a first path during the capturing; and calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path for the purpose of utilizing improved technologies for special purpose machines that facilitate computer generated imagery (p2, lines 1-10).
Regarding Claim 14, Karafin-Gasking teaches system of claim 13, 
	wherein the second path (target device 130 is moving along a second path indicated by motion vector 730, Gasking) is calculated such that the image capture device (camera of user device 140, p35, lines 1-8) does not capture (whether the target device is within the field of view of the camera of user device 140  depends on the relative movement between the target device 130 and user device 140, p40, lines 14-19)the first holographic display (target device 130, p39, lines 2-6) 
	while the image capture device (camera of user device 140, p35, lines 1-8) moves along the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740) (the relative movement of 130 and 140 can result in the camera of device 140 not capturing the target device 130).  
Regarding Claim 15, Karafin-Gasking teaches system of claim 14, 
	wherein the second path (target device 130 is moving along a second path indicated by motion vector 730, Gasking) is further calculated such that the first holographic projection (holograms 610,620 composited into live video captured by user device 140, p36, lines 1-10, Gasking) remains visible to the first performer (user 142, p40, lines 1-4),
	while the image capture device (camera of user device 140, p35, lines 1-8) moves along the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740).  
Regarding Claim 20, Karafin teaches non-transitory computer program product of claim 18.
	However, Karafin does not teach 
	the operation further comprising: 
	determining that the image capture device is planned to move along a first path during the capturing; and 
	calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, 
	wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path.  
	Karafin and Gasking are related as holographic display and image capture devices.
	Gasking teaches (fig 7),
	the operation further comprising: 
	determining that the image capture device (camera of user device 140), p35, lines 1-8) is planned to move along a first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vector 740), during the capturing; and 
	calculating a second path (target device 130 is moving along a second path indicated by motion vector 730) for the first holographic display (target device 130, p39, lines 2-6), based on the first path (user device 140 is moving within real world scene 400, p40, lines 1-4, user device 140 is moving along a first path indicated by motion vectors) and a physical location of the first performer (user 142, p40, lines 1-4), 
	wherein the first holographic display (target device 130, p39, lines 2-6) comprises a movement apparatus (apparatus is a target user 132 in whose coat pocket the target device 130 is placed, p39, lines 1-6) used to move the first holographic display (target device 130, p39, lines 2-6) along the second path.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Karafin to include the teachings of Gasking such that further comprising determining that the image capture device is planned to move along a first path during the capturing; and calculating a second path for the first holographic display, based on the first path and a physical location of the first performer, wherein the first holographic display comprises a movement apparatus used to move the first holographic display along the second path for the purpose of utilizing improved technologies for special purpose machines that facilitate computer generated imagery (p2, lines 1-10).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karafin et al (US 2020/0363636 A1, hereafter of record).
Regarding Claim 9, Karafin teaches the method of claim 8.
	However, embodiment of fig 4B of Karafin does not teach
	wherein the second holographic projection of the second computer generated object comprises a perspective view of the first computer generated object.
 	embodiment of fig 4B of Karafin is related to embodiment of fig 4A of Karafin.
	embodiment of fig 4A of Karafin teaches,
	wherein the second holographic projection (holographic object 420, pg 80, lines 1-6) of the second computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B) comprises a perspective view (viewers 430 and 434 receive different perspectives of the holographic object 420, p80, lines 1-6) of the first computer generated object (content for generating holographic object 420, synthetic light field data from computer generated imagery, CGI, p176, lines 1-6, fig 5B).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 4B of Karafin to include the teachings of embodiment of fig 4A of Karafin such that wherein the second holographic projection  of the second computer generated object  comprises a perspective view of the first computer generated object for the purpose of utilizing techniques for a viewer to see a holographic object as if the real physical object is actually there, p80, lines 16-22).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D./
Jyotsna V Dabbi								8/26/2022Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872